July 3, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         ZYAREAYA Z. MILLER, Appellant

NO. 14-12-00098-CV                          V.

                            JOSHUA OYENIYI, Appellee
                        ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 23, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We order appellant, Zyareaya Z. Miller, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.